 


114 SRES 94 ATS: Supporting the goals and ideals of Career and Technical Education Month.
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III 
114th CONGRESS 
1st Session 
S. RES. 94 
IN THE SENATE OF THE UNITED STATES 
 
March 3, 2015 
Mr. Kaine (for himself, Mr. Portman, Ms. Baldwin, Mr. Isakson, Mrs. Murray, Mr. Coons, Mr. Wyden, Mr. Brown, Mr. Durbin, and Mr. Blumenthal, Mr. Boozman, and Mr. Schumer) submitted the following resolution; which was considered and agreed to 
 
RESOLUTION 
Supporting the goals and ideals of Career and Technical Education Month. 
 
 
Whereas a competitive global economy requires workers trained in skilled professions;  Whereas according to a report by the National Association of Manufacturers, 80 percent of respondents indicated a moderate to severe shortage of qualified skilled production employees, including front-line workers, such as machinists, operators, craft workers, distributors, and technicians; 
Whereas career and technical education is a tried and true solution to ensure that competitive skilled workers are ready, willing, and capable of holding jobs in high-wage, high-skill, and in-demand career fields, such as science, technology, engineering, and mathematics (commonly known as STEM) disciplines, nursing, allied health, construction, information technology, energy sustainability, and many other fields that are vital to keeping the United States competitive in the global economy;  Whereas career and technical education helps the United States meet the very real and immediate challenges of economic development, student achievement, and global competitiveness; 
Whereas 14,000,000 students are enrolled in career and technical education, which exists in every State and includes programs in nearly 1,300 public high schools and 1,700 2-year colleges;  Whereas 10 of the 20 fastest growing occupations in the United States require an associate’s degree or a lesser credential, 13 of the 20 occupations in the United States with the greatest number of projected new jobs require on-the-job training and an associate’s degree or certificate, and nearly all occupations in the United States require real-world skills that can be mastered through career and technical education; 
Whereas career and technical education matches employability skills with workforce demand and provides relevant academic and technical coursework leading to industry-recognized credentials for secondary, postsecondary, and adult learners;  Whereas career and technical education affords students the opportunity to gain the knowledge, skills, and credentials needed to secure careers in growing, high-demand fields; 
Whereas secondary school students participating in career and technical education are significantly more likely than students not participating in career and technical education to report that they had developed skills during high school in problem solving, project completion, research, mathematics, applying to colleges, work-related contexts, communication, time management, and critical thinking;  Whereas students at schools with highly integrated rigorous academic and career and technical education programs have significantly higher achievement in reading, mathematics, and science than students at schools with less integrated programs; and 
Whereas the Association for Career and Technical Education has designated February as Career and Technical Education Month to celebrate career and technical education across the United States: Now, therefore, be it   That the Senate— 
(1)supports the goals and ideals of Career and Technical Education Month;  (2)recognizes the importance of career and technical education in preparing a well-educated and skilled workforce in the United States; and 
(3)encourages educators, counselors, and administrators to promote career and technical education as an option for students.   